
	
		I
		112th CONGRESS
		1st Session
		H. R. 2545
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2011
			Mr. Michaud (for
			 himself and Ms. Foxx) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Small
			 Business, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To clarify the application of the Small Business
		  Regulatory Enforcement Fairness Act to the Internal Revenue Service, to require
		  the Service to convene a regulatory review panel for certain rules, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 IRS Rulemaking Fairness Act of
			 2011.
		2.Clarification of
			 application of g to Internal Revenue Service
			(a)In
			 generalSection 603(a) of
			 title 5, United States Code, is amended—
				(1)by inserting after
			 to the extent that such interpretative rules the following:
			 , or the statutes under which such rules are made,; and
				(2)by inserting
			 before the period at the end the following: or recordkeeping
			 requirement.
				(b)DefinitionsSection 601 of title 5, United States Code,
			 is amended—
				(1)in paragraph (1),
			 by striking ‘‘and’’ at the end; and
				(2)in paragraphs (7)
			 and (8) to read as follows:
					
						(7)the term collection of
				information has the meaning given such term in section 3502(3) of title
				44, United States Code; and
						(8)the term recordkeeping
				requirement has the meaning given such term in section 3502(13) of
				title 44, United States
				Code.
						.
				3.Internal Revenue
			 Service required to convene regulatory review panelSection 609(d) of title 5, United States
			 Code, is amended—
			(1)in paragraph (2),
			 by striking and at the end;
			(2)in paragraph (3),
			 by striking the period at the end; and
			(3)by adding at the
			 end the following:
				
					(4)the Internal Revenue
				Service.
					.
			
